United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1250
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the District
                                        * of Minnesota.
Anthony James Cook,                     *
                                        *        [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: November 6, 2003

                                 Filed: November 10, 2003
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Anthony Cook pleaded guilty to bank robbery, in violation of 18 U.S.C.
§ 2113(a), and he was sentenced to 77 months imprisonment and 3 years supervised
release. Mr. Cook appeals the sentence imposed by the district court.1 Mr. Cook’s
counsel has filed a brief and moved to withdraw under Anders v. California, 386 U.S.
738 (1967).



      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
       On appeal, Mr. Cook argues that the district court should have granted a greater
departure from the Guidelines in sentencing him. This argument, however, falls
within the scope of an appeal waiver contained in Mr. Cook’s plea agreement, and
after careful consideration of both the language of the appeal waiver and the
circumstances of this case, we see no reason not to enforce the waiver. See United
States v. Woods, No. 02-4015, 2003 WL 22331673, at *2 (8th Cir. Oct. 14, 2003).
Accordingly, we decline to reach Mr. Cook’s argument.

      Having found no nonfrivolous issues relating to Mr. Cook’s conviction after
reviewing the record independently pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we affirm. We also grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-